Case 3:20-cv-00098-REP Document 166 Filed 04/17/20 Page 1 of 2 PageID# 3789



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division




STEVES AND SONS, INC.,

     Plaintiff,

V.                                      Civil Action No. 3:20cv98

JELD-WEN, INC.,

     Defendant.




                                  ORDER


     Having considered STEVES AND SONS, INC.'S MOTION TO FILE ITS

POSITION REGARDING DISCOVERY DISPUTES, AND ACCOMPANYING EXHIBITS,

UNDER SEAL (ECF No. 110), and the supporting memorandum, and for

good cause shown, and the requirements of Local Civil Rule 5 and

the decisions in Ashcraft, et al. v. Conoco, Inc., 218 F.3d 288

(4th Cir. 2000), In re Knight Publishing Co., 743 F.2d 231 (4th

Cir. 1984) and Stone v. Univ. of Maryland, 855 F.2d 178 (4th Cir.

1988) having been met, and the plaintiff asserting that the

documents requested to be sealed are designated confidential under

the STIPULATED PROTECTIVE ORDER (ECF No. 25) entered herein, it is

hereby ORDERED that STEVES AND SONS, INC.'S MOTION TO FILE ITS

POSITION REGARDING DISCOVERY DISPUTES, AND ACCOMPANYING EXHIBITS,

UNDER SEAL (ECF No. 110) is granted and PLAINTIFF STEVES AND SONS,
Case 3:20-cv-00098-REP Document 166 Filed 04/17/20 Page 2 of 2 PageID# 3790
